  Case 14-81317       Doc 73    Filed 11/01/18 Entered 11/02/18 09:55:51             Desc Main
                                  Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Western Division

In Re:                                      )                  BK No.:    14-81317
Michael Shere                               )
                                            )                  Chapter: 13
                                            )
                                                               Honorable Thomas M. Lynch
                                            )
                                            )
                Debtor(s)                   )

                ORDER GRANTING MOTION TO MODIFY CONFIRMED PLAN

       THIS MATTER coming to be heard on the MOTION TO MODIFY CONFIRMED PLAN, the
court having jurisdiction, with due notice having been given to all parties in interest, IT IS HEREBY
ORDERED AS FOLLOWS:

  1. The turnover of the Debtor's 2017 tax refund is waived.




                                                         Enter:


                                                                    Honorable Thomas M. Lynch
Dated: November 01, 2018                                            United States Bankruptcy Judge

 Prepared by:
 Nathan Curtis
 Geraci Law LLC
 55 E. Monroe, Ste. 3400
 Chicago, IL 60603
